Gilbert, J.
“Where exception is taken to the refusal to grant an interlocutory injunction, affidavits used on the hearing of the application must be brought up in the bill of. exceptions, or be attached as exhibits to the bill of exceptions and duly identified by the presiding judge, or be included in a 'brief of the evidence approved and made a part of the record, and thus brought to this court.” Civil Code (1910), §§ 6140, 6143; Roberts v. Cairo, 133 Ga. 642 (66 S. E. 938). None of the evidence material to a consideration of the errors complained of is lawfully before this court in such manner that it can be considered; and the only questions made by the assignments of error necessarily involving a consideration of the evidence, the

Judgment is affirmed.


All the Justices eoncur.